Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3973 Filed 06/11/20 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                     Plaintiff,                  Cr. No. 16-20222

                     v.                          District Judge Arthur J. Tarnow

 ELLIOTT COTTON,

                     Defendant.
                                         /

                     SUPPLEMENTAL BRIEF
      IN SUPPORT OF PETITION FOR COMPASSIONATE RELEASE

       This Court is by now well aware of the dangers of the COVID-19 pandemic

 and the extraordinary and compelling reasons for release it creates. In fact, this Court

 has granted compassionate release on that basis to three of Elliott Cottons’s co-

 defendants in this case. (See R. 385, Order Releasing Ronald Miller; R. 414, Order

 Releasing Ramel Howard; R. 425, Order Releasing Jeffrey Snell.)

       Elliott Cotton’s situation warrants the same relief. Cotton is a 64-year-old

 army veteran who suffers conditions that place him at risk of COVID-19, including

 asthma, obesity, hypercholesterolemia, and prediabetes. He is housed at FCI

 Morgantown, the same prison from which this Court released co-defendant Ramel

 Howard. Cotton had a criminal history of zero at sentencing, and was designated as

                                             1
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3974 Filed 06/11/20 Page 2 of 16




 being on the lowest level of the drug conspiracy (couriers/bag men). He has had zero

 disciplinary issues in prison. He also has a “minimum” risk PATTERN score, and

 he has engaged in several programs, including courses addressing re-entry skills and

 programming aimed at veterans.

       Because of his serious health issues, and the risk to him because of the

 COVID-19 pandemic, Cotton asks this Court for immediate release under 18 U.S.C.

 § 3582(c)(1)(a).

       I.     Procedural history

       Federal authorities arrested Cotton in April 2016, in relation to crimes

 occurring through 2014, six years ago. PSR ¶¶ 1, 3. After initially being temporarily

 detained, he was released on bond on April 11, 2016. PSR ¶ 4.

       In July 2017, Cotton pleaded guilty to one count of possession with intent to

 distribute 500 grams or more of cocaine and one count of conspiracy to launder

 money. PSR ¶ 8. Cotton admitted to paying to ship drugs and depositing money on

 behalf of his codefendants. (R. 268, Plea Agreement, PgID 1201-02.)

       The parties anticipated Cotton would be eligible for relief under the safety

 valve. (R. 343, Gov. Sent. Mem., PgID 1836.) But he declined to proffer and thus

 this Court was forced to impose a five-year mandatory minimum.




                                          2
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3975 Filed 06/11/20 Page 3 of 16




       At the time of sentencing, the presentence report documented several health

 problems. Cotton’s medical issues were severe enough that the Veterans

 Administration provided him with disability benefits. PSR ¶ 59. Cotton received

 treatment at the Veterans Center in Detroit for “gout, asthma, and chronic kidney

 disease (stage two).” PSR ¶ 47. He also “was hospitalized in August 2017, for three

 days for atypical chest pain.” Id. He was prescribed aspirin, atorvastatin (for heart

 issues), omeprazole (for heartburn); albuterol (for asthma); mometasone furoate (for

 asthma), and other medications for gout. PSR ¶ 48.

       This Court imposed the mandatory minimum term of five years. At the time

 of sentencing, pretrial services indicated Cotton “generally complied with all Court

 ordered conditions of release.” PSR ¶ 9. He thus complied with supervision

 conditions for more than two years.

       On June 5, 2020, this Court docketed a letter by Cotton requesting

 compassionate release under 18 U.S.C. § 3582(c) because of his risk of serious

 illness from COVID-19 as a result of his age, and health problems, including asthma,

 heart issues related to high cholesterol, gout, and glaucoma. (R. 429-1, Pro Se

 Request.) He provided a release address, at his daughter’s house, and explained his

 plan to continue working in construction and receiving veterans’ benefits. (Id.)




                                          3
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3976 Filed 06/11/20 Page 4 of 16




       II.    Legal Standard for Compassionate Release

       In December 2018, the First Step Act amended 18 U.S.C. § 3582(c)(1)(A)(i),

 to permit sentencing judges to grant a reduction of sentence, after considering the

 § 3553(a) factors, if the Court finds “extraordinary and compelling reasons warrant

 such a reduction,” and “such a reduction is consistent with the applicable policy

 statements issued by the Sentencing Commission.”

       Release in these circumstances is consistent with the Sentencing

 Commission’s policy statements. Specifically, Cotton suffers “a serious physical or

 medical condition . . . that substantially diminishes the ability to provide self-care

 within the environment of a correctional facility and from which he or she is not

 expected to recover.” U.S.S.G. § 1B1.13, cmt. n.1(A)(ii); see United States v.

 Rahim, No. 16-20433, 2020 WL 2604857, at *2 (E.D. Mich. May 21, 2020).

 Moreover, there are “Other Reasons” under U.S.S.G. § 1B1.13, cmt. n. 1(D),

 warranting compassionate release, because prison populations are subject to

 heightened vulnerability to the virus. See Miller v. United States, No. CR 16-20222-

 1, 2020 WL 1814084, at *3 (E.D. Mich. Apr. 9, 2020); see also United States v.

 Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL 2104241 (S.D. Miss. May 1, 2020)

 (granting release to a non-elderly inmate with no pre-existing conditions because of

 BOP’s failure to control the outbreak at his facility).

                                            4
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3977 Filed 06/11/20 Page 5 of 16




       III.   Exhaustion of Administrative Remedies

       Section 3582(c)(1)(A)(i) gives this Court authority to grant relief to a person

 moving for compassionate release after either (1) he has “fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

 on the defendant’s behalf” or (2) “the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility.” The Sixth Circuit clarified on June

 2, 2020, that this requirement, if asserted by the government, is mandatory. Cotton

 requested compassionate release on May 25, 2020, so this Court may grant relief on

 June 25, 2020. (Ex. 3, Admin. Requests.)

       IV.    Extraordinary and Compelling Reasons for Release

       Cotton’s incarcerated status alone puts him at a higher risk of contracting

 COVID-19. As of today, 6,104 inmates in the Bureau of Prisons have contracted

 COVID-19, and although more than 4,000 have recovered, at least 80 inmates have

 died. https://www.bop.gov/coronavirus/.

       This Court has already considered the conditions at FCI Morgantown in

 granting relief in Howard v. United States, No. 16-CR-20222-2, 2020 WL 2615509,

 at *2 (E.D. Mich. May 22, 2020), and United States v. Doshi, No. 13-CR-20349,

 2020 WL 2556794, at *3 (E.D. Mich. May 20, 2020). Judge Hood further detailed

 the conditions at the prison in United States v. Pomante, No. 19-20316, 2020 WL

                                           5
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3978 Filed 06/11/20 Page 6 of 16




 2513095, at *4 (E.D. Mich. May 15, 2020). She explained that “[u]ntil the BOP

 increases its testing capacity, a lack of confirmed cases has very little bearing on the

 amount of actual cases in a federal prison.” Id. (citing Sadie Gurman, More Than

 70% of Inmates Tested in Federal Prisons Have Coronavirus, The Wall Street

 Journal (Apr. 30, 2020), https://www.wsj.com/articles/more-than-70-of-inmates-

 tested-infederalprisons-have-coronavirus-11588252023). Further, as of June 11,

 2020, Monongalia County, where FCI Morgantown is located, has 129 cases of

 COVID-19, and an additional 14 probable cases. See COVID-19, monchd.org,

 https://www.monchd.org/covid-19.html. As Judge Hood explained, “absent zero

 cases in Monongalia County the prison is still at risk of exposing inmates.” Pomante,

 2020 WL 2513095, at *4. “Presumably, many of FCI Morgantown’s staff live in

 Monongalia County and may have been exposed to COVID-19.” Id.

       Further, Cotton is at a particular risk of death or serious illness if he contracts

 COVID-19 for five physical conditions, especially when viewed in combination:

       One: Obesity. Cotton is also at risk from COVID-19 because of his obesity.

 As last measured, his BMI is 32.3, and a BMI over 30 places a person in the category

 of “obese.” The CDC initially listed people with a BMI over 40 as particularly at a

 higher risk for COVID-19. But new research on the virus widens that medical

 understanding. Recent medical data shows that people like Cotton who are obese

                                            6
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3979 Filed 06/11/20 Page 7 of 16




 with lower BMIs are also at increased risk. As Judge Parker recently noted, medical

 experts have opined “that the CDC’s list of conditions is incomplete.” Cameron v.

 Bouchard, No. 20-10949, 2020 WL 2569868, at *5 (E.D. Mich. May 21, 2020). In

 particular, people with “less than ‘severe obesity’ . . . face a higher risk of

 experiencing severe COVID-19 outcomes.” Id. Specifically, even individuals less

 than 60 years old, with a BMI between 30 and 34, are twice as likely to need acute

 medical care related to COVID-19 than those with a BMI less than 30. Jennifer

 Lighter, et al., Obesity in Patients Younger Than 60 Years Is a Risk Factor for

 COVID-19 Hospital Admission, Clinical Infectious Diseases (2020), https://

 academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa415/5818333. “Obesity

 can restrict ventilation by impeding diaphragm excursion, impairs immune

 responses to viral infection, is pro-inflammatory, and induces diabetes and oxidant

 stress to adversely affect cardiovascular function.” David A. Kass, et al., Obesity

 could shift severe COVID-19 disease to younger ages, The Lancet (May 16, 2020),

 https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31024-2/full

 text#%20 (finding correlation between obesity and worse outcomes for individuals

 who contract COVID-19).

       Two: Hyperlipidemia. Cotton also suffers hyperlipidemia—chronic levels of

 high cholesterol in his blood—and he has suffered from this condition essentially

                                         7
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3980 Filed 06/11/20 Page 8 of 16




 his entire time in BOP custody. (Ex. 4, Medical Problems List.) He takes two daily

 medications for this condition, aspirin and atorvastatin. The CDC recognizes that

 people with serious heart conditions are at risk of severe illness from COVID-19.

 CDC, COVID-19, People At Risk for Severe Illness, https://www.cdc.gov/corona

 virus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html. Statistics from

 New York public health authorities, which keep detailed records of comorbidities,

 reveal that hyperlipidemia is the third leading comorbidity in COVID-19 deaths,

 behind only hypertension and diabetes. N.Y. Tracker, https://covid19tracker.health.

 ny.gov/views/NYS-COVID19-Tracker/NYSDOHCOVID-19Tracker-Fatalities?%3

 Aembed=yes&%3Atoolbar=no.

       Other courts have cited this ailment when granting release in other cases.

 United States v. Diep Thi Vo, No. 15-CR-00310-BLF-2, 2020 WL 2300101, at *3

 (N.D. Cal. May 7, 2020) (granting release to 74-year-old with hyperlipidemia and

 hypertension); United States v. Pena, No. 15-cr-551 (AJN), 2020 WL 2301199, at

 *4 (S.D.N.Y. May 8, 2020) (granting release to 60-year-old suffering from

 hypertension and hyperlipidemia). One court noted the data New York State

 Department of Health reflecting that 21% of all COVID-19 fatalities had

 hyperlipidemia. United States v. Somerville, No. 2:12-CR-225-NR, 2020 WL

 2781585, at *8 (W.D. Pa. May 29, 2020).

                                         8
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3981 Filed 06/11/20 Page 9 of 16




       Three: Prediabetes. Cotton also suffers prediabetes, which is diagnosed when

 a person’s blood sugar level is higher than it should be but not high enough for to

 diagnose diabetes. The CDC recognizes diabetics as people at a high risk of death or

 serious   illness   from   COVID-19.     CDC,    At   Risk   for   Severe   Illness,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

 higher-risk.html. Courts thus have found that prediabetes also places incarcerated

 people at a higher risk from COVID-19. See United States v. Sosa, No. 19-CR-39-

 02-JD, 2020 WL 2227038, at *1 (D.N.H. Apr. 21, 2020), report and

 recommendation adopted, No. 19-CR-39-02-JD, 2020 WL 2219173 (D.N.H. May

 6, 2020) (finding prediabetes and obesity warranted pre-sentencing release); United

 States v. Dhavale, No. 19-MJ-00092, 2020 WL 1935544, at *6 (D.D.C. Apr. 21,

 2020) (granting temporary pretrial release and noting “the government does not

 contest that defendant suffers from prediabetes and hypertension, which puts him at

 higher risk for more severe, debilitating illness from COVID-19”). This is

 particularly true combined with comorbidities. See United States v. Readus, No. 16-

 20827-1, 2020 WL 2572280, at *3 (E.D. Mich. May 21, 2020) (explaining that

 courts have found the “combination of prediabetes and obesity have been sufficient

 to warrant release”).




                                          9
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3982 Filed 06/11/20 Page 10 of 16




       Cotton was diagnosed with prediabetes in October 2018. (Ex. 4, Med.

 Problems List.) At that time, he measured 6.0 on a “A1c” reading, a test that

 measures average blood sugar levels for the past two to three months. A score within

 the range of 5.7 to 6.4 places someone in the high-risk category for developing

 diabetes. See Mayo Clinic, A1C Test Description, https://www.mayoclinic.org/tests-

 procedures/a1c-test/about/pac-20384643. If a person measures over 6.4, then he is

 diagnosed as diabetic. Id. Since October 2018, Cotton’s A1c measurement has

 continued to rise. In March 2019, he tested at an A1c of 6.1, and in February 2020,

 he tested at an A1c of 6.3, just shy of the score for diabetes. This progression puts

 him at further risk, especially in combination with his asthma and obesity.

       Four: Asthma. The Center for Disease Control (“CDC”) states that “[p]eople

 with moderate to severe asthma may be at higher risk of getting very sick from

 COVID-19. COVID-19 can affect your respiratory tract (nose, throat, lungs), cause

 an asthma attack, and possibly lead to pneumonia and acute respiratory disease.”

 CDC.gov,       Coronavirus      Disease        2019,   People      with       Asthma,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html.

 There are generally four categories of asthma: mild intermittent, mild persistent,

 moderate persistent, and severe persistent. See United States v. Collin, No. 17-

 20360, ECF No. 104, PgID 654 (E.D. Mich. May 7, 2020). “Mild persistent” asthma

                                           10
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3983 Filed 06/11/20 Page 11 of 16




 occurs when a person has symptoms “three to six times per week,” whereas

 “moderate persistent asthma” occurs when a person has daily symptoms and the

 asthma affects the person’s activity more than two times per week. See WebMD,

 What are the categories of asthma?, https://www.webmd.com/asthma/qa/what-are-

 the-categories-of-asthma.

       Although Cotton’s BOP records do not explicitly list what level his asthma is

 at, by the rubric discussed above, Cotton’s asthma is best viewed as at least

 “moderate.” He is prescribed daily use of Mometasone Furoate, a corticosteroid

 inhaler supposed to preemptively stop asthma attacks. (Ex. 5, Med. R., 2/11/2020.)

 Nevertheless, he additionally uses an albuterol “rescue” inhaler twice per week. This

 suggests serious asthma, as using this type of “rescue” inhaler more than twice per

 week would be a sign of unstable asthma warranting further medication. Cleveland

 Clinic, Bronchodilators & Asthma, https://my.clevelandclinic.org/health/treatments/

 17575-bronchodilators--asthma. Cotton’s asthma should be viewed as a risk factor

 for severe complications from COVID-19. See Howard, 2020 WL 2615509, at *3

 (granting release and explaining “[t]he CDC states that COVID-19 can cause an

 asthma attack that can lead to pneumonia and serious illness”).

       Five: Age. Cotton’s age also puts him at risk. He is 64 years old, one year

 below the cutoff age of 65 that the CDC recognizes as “at risk” for severe illness

                                          11
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3984 Filed 06/11/20 Page 12 of 16




 from COVID-19. However, the experts in the case before Judge Parker opined that

 the CDC’s list is “incomplete” because people “over the age of 50” also “face a

 higher risk of experiencing severe COVID-19 outcomes.” Cameron, 2020 WL

 2569868, at *5. Thus, Cotton’s age is an additional risk factor, especially when

 considered in combination with his other serious health problems.

       Cotton’s age and health conditions—obesity, prediabetes, hyperlipidemia,

 and asthma—put him at high risk to COVID-19 illness as a result of his current

 incarceration. As this Court explained in Loyd v. United States, No. CR 15-20394-

 1, 2020 WL 2572275, at *3 (E.D. Mich. May 21, 2020), even if these “conditions

 do not independently and perfectly fit the definition of severity, as outlined by the

 CDC, all of his conditions compounded still place [the movant] in a much more

 vulnerable position than a healthy person, if he were to get COVID-19.” Thus, this

 Court should find that extraordinary and compelling reasons exist for his release.

       V.     Release is Consistent with the § 3555(a) Factors

       This Court also should consider the other § 3553(a) factors, which favor

 release. Cotton is not a danger if released early. Cotton is a military veteran, serving

 from 1973 to 1975, and being discharged under honorable conditions. PSR ¶ 52. He

 earned a National Defense Service Medal for his service. Id. After his discharged,

 he earned some college education. PSR ¶¶ 58. He has long worked in construction.

                                           12
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3985 Filed 06/11/20 Page 13 of 16




 He supported himself before and during this case with his own construction business,

 supplemented with disability benefits from the Veterans Administration. PSR ¶ 56.

       Cotton has no violent crimes in his history. PSR ¶¶ 32–36. His criminal

 history score was zero at sentencing. His criminal history before this case dates back

 to 2002, nearly 20 years ago. It consists of probationary or short jail sentences for

 forgery, cashing bad checks, driving on a suspended license, and (at age 21)

 misdemeanor disorderly conduct. None of this history suggests he will be a danger

 to the community if released early from this sentence.

       Notably, Cotton’s advisory guidelines range, apart from the mandatory

 minimum, was just 41 to 51 months. PSR ¶ 62. And in fact, the presentence report

 writer remarked that, in terms of seriousness of the offense and deterrence, the Court

 may wish to consider whether those sentencing goals “may be adequately achieved

 by a sentence less than the applicable sentencing guideline range.” PSR ¶¶ 81, 82.

 He also noted that Cotton “appears to be capable of being deterred from further

 criminal conduct.” PSR ¶ 82. Cotton has now served nearly two years, or roughly

 44% of his term, when good-time credit is taken into account.

       Cotton maintains a close relationship with his daughter, LaToya Williams,

 who wrote in support of him at his sentencing. See R. 350-2, Letter from LaToya




                                          13
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3986 Filed 06/11/20 Page 14 of 16




 Williams, PgID 1940. Counsel has been in contact with Ms. Williams, who

 expressed support for her father and has a home available for him on his release.

       The attached progress report from January 2020 reveals a model inmate. (Ex.

 1, Progress Report.) Cotton has taken classes on managing diabetes, counseling for

 veterans, parenting classes, employment skills, and re-entry. (Id.) He has

 participated in the “Veteran’s Re-entry Program” from July 2018 until now, for

 nearly two years. (Ex. 2, BOP Docs., at 2.) He has no disciplinary history. (Id. at 3.)

 This history is consistent with Cotton’s compliance on bond for over two years. Even

 under the BOP’s PATTERN score, which has been criticized as biased against racial

 minorities, Cotton’s risk score is “minimum.” (Id. at 1.)

       If released, Cotton will be placed on supervised release, and the probation

 department will be able to visit his home, monitor his travel and employment, and

 supervise his compliance with drug treatment. There is no meaningful reason to

 believe Cotton would act any differently on supervised release than he did on pretrial

 release. In fact, his conduct in prison confirms he is ready to comply with the law.




                                           14
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3987 Filed 06/11/20 Page 15 of 16




                                   Conclusion

       Elliott Cotton respectfully requests compassionate release.

                                              Respectfully Submitted,

                                              FEDERAL DEFENDER OFFICE

                                              s/Benton C. Martin
                                              Benton_Martin@fd.org
                                              Attorney for Elliott Cotton
                                              613 Abbott St., Suite 500
                                              Detroit, MI 48226
                                              Phone: 313-967-5832

 Dated: June 11, 2020




                                         15
Case 2:16-cr-20222-AJT-RSW ECF No. 439, PageID.3988 Filed 06/11/20 Page 16 of 16




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                    Plaintiff,                   Cr. No. 16-20222

                    v.                           District Judge Arthur J. Tarnow

 ELLIOTT COTTON,

                    Defendant.
                                        /

                           CERTIFICATE OF SERVICE

      I certify that on June 11, 2020, I filed the foregoing paper with the through the
 court’s electronic docketing system, which will send notification to opposing
 counsel of record.

                                                 /s/Benton C. Martin




                                            16
